DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chicarella et al. (US 2009/0022919) in view of Horii (US 4928908), Shepard et al. (US 6068933), Kravitz et al. (US 2007/0254160), Phillips et al. (US 2008/0019003).
As to claim 1, 8 and 15, Chicarella et al. discloses a long life balloon laminations which comprises a core comprising of a set of polymeric gas barrier layers  and adhesive layers (anchor layer (E) and primer layer (D) (see 10, 0048 of Fig. 3) having a metalized barrier layer formed over the core (see 16 of Fig. 1, 0015-17, 0036, 0039).  Chicarella et al. states the metallized layer maybe formed overall all or a part of the polyester film thereby suggesting the 
Chicarella et al. fails to teach applying a polyolefin layer and a heat sealing layer , treating the outer layer of the film with a surface method and depositing a metal adhesion prevention agent comprising oil on the treated outer layer of the film to create a pattern and vapor depositing a metal layer on the substrate to cover the pattern forming a patterned aluminum layer with isolated aluminum areas and a set of transparent areas or that the core consists of a set of gas barrier layers sandwiched between a pair of adhesive layers and a layer of EVOH between gas barrier layer as required by claims 1, 8 and 15.  
As to the limitation of the core consisting of a layer of EVOH sandwiched between two barrier layers that are sandwiched between two adhesive layers, Shepard discloses a clear transparent ((see multilayer polymeric film that comprises a core layer of EVOH sandwiched between two nylon layers improves physical properties of the film, gloss properties and clarity thereby providing packaging with improved structure and appearance (see col. 4,lines 1-18). Shepard teaches the films provides gas barrier properties while also providing high strength, stiffness and abrasion resistance. Shepard discloses a film, which comprises a polyolefin layer (polyethylene, 45 of Fig. 4); a heat sealing layer (46 of Fig. 4); a first adhesive layer (43 of Fig. 4); a gas barrier core consisting of a layer of nylon (41 of Fig. 4), EVOH layer (40 of Fig. 4) and another layer of nylon (42 of Fig. 4); and a second adhesive (44 of Fig. 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the multilayer gas barrier film of Shepard in the balloon of Chicarella et al. in order to have improved gas barrier properties and mechanical properties (see col. 4,lines 1-18 of Shepard). The gas barrier layers of Shepard are disclosed as being used for keeping gas inside modified atmosphere packaging (see col. 5 lines 1-12 of Shepard) and Kravitz further teaches that gas barriers usable for keeping gas inside modified atmosphere packaging are also effective for helium balloons (see Kravitz 0004). 
Horii discloses a balloon that has a discontinuous metallic layer formed over the plastic film. Horii states by forming the patterned metallic layer so that the surface has a metallic and insulating surface which provides a balloon that does not have an electroconductive property so that the balloon does not cause troubles by contacting it with electric wires (see col. 1, lines 15-30). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use provide the metallic coating over the balloon in Chicarella in a patterned form as taught by Horii. One would have been motivated to do so since both are directed to forming balloon capable of being decorated and having a metal layer where Horii teaches by patterning the metal layer, the balloon prevents electrical issues and damage by providing a nonconductive surface.  
As to the limitation of forming the patterned metal layer, Phillips et al. discloses a process for forming a patterned metal layer on a substrate. The process comprises printing a pattern onto a plastic web using an inhibiting oil and then depositing a thin aluminum film over the pattern (see 0063) where the heat of condensation of the Al vaporizes the oil where it underlies the aluminum thereby removing the aluminum from those regions that previously had oil (see 0094, 0101). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the process of Chicarella et al. to include using the method taught by Phillips et al. to apply the metal layer in a discontinuous manner. One would have been motivated to do so since both are directed to the metallization of plastic films for barrier properties where Phillips et al. discloses an operable method of patterned aluminum onto plastic films. 
As to claims 4 and 11, Chicarella et al. discloses forming a heat sealing layer to the second surface of the barrier core (see Fig. 2 and 0039). 
As to claim 5 and 12, as to the limitation the gas barrier core prevents egress of lighter than air gases, the core of Shepard has the same make up of the core that is being claimed and Kravitz states that barriers used for atmosphere packaging are effective fro helium balloons therefore the core of Shepard would inherently meet the limitation of preventing egress of lighter than air gas. 
Claim 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chicarella et al. (US 2009/0022919) in view of Horii (US 4928908), Shepard et al. (US 6068933), Kravitz et al. (US 2007/0254160), Phillips et al. (US 2008/0019003) as applied to claims 1, 8 and 15 above in further view of Hayaski (US 2010/0009082).
The teachings of Chicarella et al modified by Horii, Shepard et al, Kravitz et al. and Phillip et all as applied to claims 1, 8 and 15 are as stated above. 
Chicarella et al modified by Horii, Shepard et al, Kravitz et al. and Phillip et al. fail to teach treating the outer layer to enhance surface receptitivity to the vapor deposited aluminum as required by claims 7, 14 and 20.
Hayaski discloses disclose an oil mask for use in vapor depositing an evaporation material such as aluminum in a desired pattern on a film such as a polymer film. Hayaski further states the film can be treated prior to deposition to improve adhesion by irradiation with electron beam (see abstract, paragraph 0023-0026, 0032 and 0047). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Chicarella et al modified by Horii, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715